PER CURIAM.
This is a disciplinary action brought by The Florida Bar against Ronald Fath.
Following an evidentiary hearing the referee recommended that Mr. Fath be found guilty of neglecting a legal matter entrusted to him in that he failed to diligently pursue a divorce action for a client who had paid him for that purpose. The referee also recommended that Fath be found not guilty *214of a charge of neglecting an appeal for a criminal defendant. Our review of the record supports these recommendations, and we adopt them.
As punishment the referee has recommended a public reprimand and six months probation. In view of other disciplinary actions against respondent,* we feel that this is inadequate punishment and that Mr. Fath should be suspended an additional six months and pay costs of this proceeding.
Accordingly, Ronald Fath is suspended for an additional six months to run consecutively from the two-year suspension currently imposed against him. Costs in the amount of $835.56 are to be paid by the respondent.
It is so ordered.
ADKINS, Acting C. J., and BOYD, OVERTON and McDONALD, JJ., concur.
ENGLAND, J., dissents with an opinion.

 The Florida Bar v. Fath, 386 So.2d 787 (Fla.1980); The Florida Bar v. Fath, 368 So.2d 357 (Fla.1979).